Exhibit 10.30
 
SUMMARY OF 2011 CASH BONUS PROGRAM
 
The Human Resources and Compensation Committee (the “Committee”) of the Board of
Directors (the “Board”) of Dollar Financial Corp. (the “Company”) approved a
cash bonus program for the Company’s fiscal year ended June 30, 2011 (“Fiscal
2011”) pursuant to which certain management personnel of the Company will
participate (the “2011 Cash Bonus Program”), including each of the Company’s
named executive officers: Jeffrey Weiss, Chairman and Chief Executive Officer;
Randy Underwood, Executive Vice President and Chief Financial Officer; Norman
Miller, Executive Vice President and Chief Operating Officer; Syd Franchuk,
Executive Vice President and Chairman — National Money Mart Company; and Silvio
Piccini, Senior Vice President and Managing Director — United Kingdom Operations
(collectively, the “NEOs”). The 2011 Cash Bonus Program provides for target and
maximum bonus opportunities as a percentage of each participant’s annual base
compensation for Fiscal 2011, with that percentage determined based upon the
Company’s achievement of certain earnings before interest, taxes, depreciation
and amortization (“EBITDA”) goals, the performance of the business unit in which
the participant operates, and/or the Company’s achievement of strategic
objectives established by the Board.
 
The following table sets forth the target and maximum bonus opportunities for
each of the NEOs under the 2011 Cash Bonus Program, expressed as a percentage of
each NEO’s annual base compensation for Fiscal 2011:
 

                 
Named Executive Officer
  Target Bonus Opportunity   Maximum Bonus Opportunity  
Jeffrey Weiss
    125 %     175 %
Randy Underwood
    90 %     180 %
Norman Miller
    90 %     180 %
Sydney Franchuk
    60 %     120 %
Silvio Piccini
    50 %     100 %


 
Under the 2011 Cash Bonus Program, the bonuses of Messrs. Weiss, Underwood and
Miller will be based on the Company’s consolidated EBITDA for Fiscal 2011, the
bonus of Mr. Franchuk will be based on the performance of the Company’s Canadian
business unit during Fiscal 2011 and the bonus of Mr. Piccini will be based
primarily on the performance of the Company’s U.K. business unit during Fiscal
2011.
 
The Committee and/or the Board will determine the EBITDA operating targets and
methodology on which bonuses are paid pursuant to the 2011 Cash Bonus Program
based upon methods historically used by the Company. The Committee and the Board
retain the right to amend, alter or terminate the 2011 Cash Bonus Program at any
time. Bonuses under the 2011 Cash Bonus Program will be calculated and paid
after finalizing the Company’s annual financial results for Fiscal 2011.

